


Exhibit 10.15t

 

TWENTIETH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Twentieth Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of November 3, 2009, by and between SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts 02462 (“Buyer”) and ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at 200 Wheeler Road, Burlington, Massachusetts 01803
(“Seller”).

 


DESCRIPTION OF EXISTING AGREEMENT. REFERENCE IS MADE TO A CERTAIN NON-RECOURSE
RECEIVABLES PURCHASE AGREEMENT BY AND BETWEEN BUYER AND SELLER DATED AS OF
DECEMBER 31, 2003, AS AMENDED BY A CERTAIN FIRST AMENDMENT TO NON-RECOURSE
RECEIVABLES PURCHASE AGREEMENT DATED JUNE 30, 3004, AS FURTHER AMENDED BY A
CERTAIN SECOND AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED
SEPTEMBER 30, 2004, AS FURTHER AMENDED BY A CERTAIN THIRD AMENDMENT TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED DECEMBER 31, 2004, AS FURTHER
AMENDED BY A CERTAIN FOURTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE
AGREEMENT DATED MARCH 8, 2005, AS FURTHER AMENDED BY A CERTAIN FIFTH AMENDMENT
TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED MARCH 31, 2005, AS FURTHER
AMENDED BY A CERTAIN SIXTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE
AGREEMENT DATED DECEMBER 29, 2005, AS FURTHER AMENDED BY A CERTAIN SEVENTH
AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF JULY 17,
2006, AS FURTHER AMENDED BY A CERTAIN EIGHTH AMENDMENT TO NON-RECOURSE
RECEIVABLES PURCHASE AGREEMENT DATED AS OF SEPTEMBER 15, 2006, AS FURTHER
AMENDED BY A CERTAIN NINTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE
AGREEMENT DATED AS OF JANUARY 12, 2007, AS FURTHER AMENDED BY A CERTAIN TENTH
AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF APRIL 13,
2007, AS FURTHER AMENDED BY A CERTAIN ELEVENTH AMENDMENT TO NON-RECOURSE
RECEIVABLES PURCHASE AGREEMENT DATED AS OF JUNE 28, 2007, AS FURTHER AMENDED BY
A CERTAIN TWELFTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED
AS OF OCTOBER 16, 2007, AS FURTHER AMENDED BY A CERTAIN THIRTEENTH AMENDMENT TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF DECEMBER 12, 2007, AS
FURTHER AMENDED BY A CERTAIN FOURTEENTH AMENDMENT TO NON-RECOURSE RECEIVABLES
PURCHASE AGREEMENT DATED AS OF DECEMBER 28, 2007, AS FURTHER AMENDED BY A
CERTAIN FIFTEENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED
AS OF JANUARY 24, 2008, AS FURTHER AMENDED BY A CERTAIN SIXTEENTH AMENDMENT TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF MAY 15, 2008, AS FURTHER
AMENDED BY A CERTAIN SEVENTEENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE
AGREEMENT DATED AS OF NOVEMBER 14, 2008, AS FURTHER AMENDED BY A CERTAIN
EIGHTEENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF
JANUARY 15, 2009, AND AS FURTHER AMENDED BY A CERTAIN NINETEENTH AMENDMENT TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT DATED AS OF MAY 15, 2009 (AS FURTHER
AMENDED FROM TIME TO TIME, THE “PURCHASE AGREEMENT”).  CAPITALIZED TERMS USED
BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE PURCHASE
AGREEMENT.


 


DESCRIPTION OF CHANGE IN TERMS.


 

Modification to Purchase Agreement.

 

A.                                   The Purchase Agreement shall be amended by
deleting Section 2.1 thereof and inserting in lieu thereof the following
Section 2.1:

 


“2.1         SALE AND PURCHASE.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, WITH RESPECT TO EACH PURCHASE, EFFECTIVE ON EACH APPLICABLE PURCHASE
DATE, SELLER AGREES TO SELL TO BUYER AND BUYER AGREES TO BUY FROM SELLER ALL
RIGHT, TITLE, AND INTEREST (BUT NONE OF THE OBLIGATIONS WITH RESPECT TO) OF THE
SELLER TO THE PAYMENT OF ALL SUMS OWING OR TO BE OWING FROM THE ACCOUNT DEBTORS
UNDER EACH PURCHASED RECEIVABLE TO THE EXTENT OF THE PURCHASED RECEIVABLE AMOUNT
FOR SUCH PURCHASED RECEIVABLE.


 

Each purchase and sale hereunder shall be in the sole discretion of

 

--------------------------------------------------------------------------------


 

Buyer and Seller.  In any event, Buyer will not (i) purchase any Receivables in
excess of an aggregate outstanding amount exceeding Eighty-Five Million Dollars
($85,000,000.00), or (ii) purchase any Receivables under this Agreement after
May 15, 2010.  The purchase of each Purchased Receivable may be evidenced by an
assignment or bill of sale in a form acceptable to Buyer.”

 


FEES.  SELLER SHALL PAY TO BUYER A MODIFICATION FEE OF $25,000.00, WHICH FEE
SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE
HEREOF.  SELLER SHALL ALSO REIMBURSE BUYER FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT.


 


CONSISTENT CHANGES.  THE PURCHASE AGREEMENT IS HEREBY AMENDED WHEREVER NECESSARY
TO REFLECT THE CHANGES DESCRIBED ABOVE.


 


RATIFICATION OF DOCUMENTS.  SELLER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL
TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT.


 


CONTINUING VALIDITY.  SELLER UNDERSTANDS AND AGREES THAT IN MODIFYING THE
PURCHASE AGREEMENT, BUYER IS RELYING UPON SELLER’S REPRESENTATIONS, WARRANTIES,
AND AGREEMENTS, AS SET FORTH IN THE PURCHASE AGREEMENT.  EXCEPT AS EXPRESSLY
MODIFIED PURSUANT TO THIS AMENDMENT, THE TERMS OF THE PURCHASE AGREEMENT REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BUYER’S AGREEMENT TO MODIFICATIONS TO
THE PURCHASE AGREEMENT PURSUANT TO THIS AMENDMENT IN NO WAY SHALL OBLIGATE BUYER
TO MAKE ANY FUTURE MODIFICATIONS TO THE PURCHASE AGREEMENT.


 


NO DEFENSES OF SELLER.  SELLER HEREBY ACKNOWLEDGES AND AGREES THAT SELLER HAS NO
OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BUYER WITH RESPECT TO THE
PURCHASE AGREEMENT OR OTHERWISE, AND THAT IF SELLER NOW HAS, OR EVER DID HAVE,
ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BUYER, WHETHER KNOWN OR
UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED AND SELLER
HEREBY RELEASES BUYER FROM ANY LIABILITY THEREUNDER.


 


COUNTERSIGNATURE.  THIS AMENDMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE
BEEN EXECUTED BY SELLER AND BUYER.


 

[remainder of page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

SELLER:

 

BUYER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

/s/ Mark P. Sullivan

 

By:

/s/ Ryan Ravenscroft

 

 

 

Name:

Mark P. Sullivan

 

Name:

Ryan Ravenscroft

 

 

 

Title:

Senior Vice President and CFO

 

Title:

Vice President

 

 

 

By:

/s/ Roger Kuebel

 

 

 

 

 

Name:

Roger Kuebel

 

 

 

 

 

Title:

Treasurer

 

 

 

3

--------------------------------------------------------------------------------
